Title: To Benjamin Franklin from David Hartley, 27 July 1784
From: Hartley, David
To: Franklin, Benjamin



My Dear friend
Rue Caumartin July 27 1784

I have thought it a long while that my Confinement has prevented my seeing you. I was in hopes to have had the pleasure of seeing you to day, but I was indiscreet in going out the night before last, wch has encreased the pain & swelling of my foot. My foot is again rather better than it was yesterday, but I am afraid to venture out to day. I hope still to see you on Thursday.— I received no letters by the messenger of last night from the Secretary of State, but I understand that the report of the privy council & other documents respecting American trade are

laid before Parliament. I presume therefore that that Subject will soon be taken into Consideration.
Yours most affecly

D H
To Dr Franklin &c &c &c

